Citation Nr: 0513249	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-10 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a chronic back 
strain (a back disability).

2.  Entitlement to service connection for alopecia 
universalis, asserted as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, asserted 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to October 
1976 and from October 1980 to September 1992, including 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, that denied the veteran's claims of 
entitlement to service connection for a back disability, as 
well as for alopecia universalis and headaches; service 
connection for the latter two disabilities was asserted as 
due to undiagnosed illness.  The veteran perfected a timely 
appeal of these determinations to the Board.

In the May 2002 rating decision, the RO also denied service 
connection for sleeping problems, fatigue, difficulty 
concentrating, mood swings and depression, which the veteran 
claimed as secondary to an undiagnosed illness.  Although he 
filed a timely Notice of Disagreement (NOD) with respect to 
these determinations and the RO issued him a Statement of the 
Case (SOC), in his April 2003 Substantive Appeal, he 
specifically withdrew his appeal of the RO's denial of 
service connection for these conditions.  As such, these 
issues are not before the Board.  38 C.F.R. § 20.204(c) 
(2004).

In August 2004, the veteran, represented by Veterans of 
Foreign Wars, testified at a hearing held in Washington, DC, 
before the undersigned Acting Veterans Law Judge (formerly 
known as an Acting Member of the Board).  During the hearing, 
the veteran reiterated that he had withdrawn his claims of 
entitlement to service connection for a sleep disorder, 
fatigue, difficulty concentrating, mood swings and 
depression.  Id.

At the hearing, the veteran submitted, directly to the Board, 
additional pertinent evidence in support of his claims.  His 
submissions were accompanied by a waiver of RO consideration.  
Thereafter, in December 2004 and January 2005, he again filed 
relevant evidence directly at the Board, which was 
accompanied by waivers of RO consideration.  In light of the 
foregoing, this evidence will be considered by the Board in 
the adjudication of this appeal.  38 C.F.R. § 20.1304 (2004).

The issue of the veteran's entitlement to service connection 
for a back disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The evidence shows that the veteran has alopecia 
universalis that had its onset during service.

3.  The evidence shows that the veteran has headaches that 
had their onset during service.


CONCLUSIONS OF LAW

1.  Alopecia universalis was incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2004).

2.  Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation but finds that, 
given the favorable action taken below no further assistance 
is required.

Background

In his statements and sworn testimony, the veteran asserts, 
in essence, that service connection is warranted for alopecia 
universalis and headaches because he has had complete hair 
loss and headaches as a consequence of the inoculations he 
was given, as well as due to environmental toxins to which he 
was exposed during his service in the Persian Gulf during the 
Persian Gulf War.  In addition to the medical evidence and 
his lay assertions, the veteran cites the findings of a 
recent study that was prepared for VA that concluded that 
there is a probable link between symptoms reported by 
numerous veterans who served in the Persian Gulf War and 
whose conditions cannot be explained by a clinical diagnosis 
and exposure to neurotoxins while during service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

With respect to his alopecia universalis, the veteran 
maintains that he has suffered complete hair loss, i.e., the 
diagnosis of alopecia universalis, and points out that 
several physicians have linked this condition to his period 
of Persian Gulf War service.  

As to his headache disorder, he maintains that he has 
suffered from chronic and recurrent headaches since his 
Persian Gulf service, and that he likewise developed the 
condition due to his exposure to environmental toxins while 
serving in the Persian Gulf.  As such, he contends that 
service connection is warranted for both disabilities on the 
ground that they are due to an undiagnosed illness related to 
his service in the Southwest Asia theater of operations.

As a preliminary matter, the Board notes that although it has 
carefully reviewed the service medical records and the post-
service medical records, because it is clear that the veteran 
suffers from alopecia universalis and headaches and served in 
the Southwest Asia theater of operations during the Persian 
Gulf War, the Board will focus its discussion on whether the 
veteran has these conditions due to service, and 
particularly, due to undiagnosed illness related to his 
Persian Gulf War service.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

A.  Alopecia universalis

The uncontroverted medical evidence shows that the veteran's 
alopecia universalis developed a few years after his 
discharge from his second period of active duty.  In 
addition, the Board observes that each of the examiners below 
acknowledged the veteran's service in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
inoculations he received prior to serving there, as well as 
the environmental toxins to which he was exposed.

In a March 1998 report, Dr. Klaus Fleischer diagnosed the 
veteran as having alopecia and indicated that "Gulf War 
syndrome" could not be ruled out as the etiology for the 
condition.  In June 1998, an examiner at the Landstuhl 
Regional Medical Center, a service department medical 
facility in Germany, diagnosed the veteran as having alopecia 
universalis and commented that it was an autoimmune disease.  
In a May 1999 report, Dr. Walter Heppner noted that the 
veteran had alopecia and stated there was no explanation for 
the veteran's disorder.  In an August 2000 report, Drs. F. 
Ochsendorf and R. Milbrant indicated that, despite 
administering numerous tests, they could find no explanation 
for the veteran's alopecia universalis.  In this regard, the 
noted that the veteran had a negative family history of the 
disorder.  In addition, a physician at a service department 
medical facility, when diagnosing the veteran as having 
alopecia universalis in December 1997, noted that the veteran 
had a negative family history of thyroid disease.

In a September 2002 joint report, Drs. Fleischer, B. Kohler 
and M.L. Holthoff-Stich, after noting that the veteran was 
examined by them in October and November 1997 and again in 
August 2002, confirmed the diagnosis of alopecia universalis.  
The physicians reported that the results of laboratory 
testing of his blood and stool were negative, with the 
exception that they revealed that he had antibodies for 
anthrax, which they indicated was an expected finding given 
that the veteran was vaccinated against anthrax in 
preparation for his mission in the Persian Gulf.

With respect to the etiology and/or onset of his alopecia 
universalis, the examiners stated that they could not 
identify a cause for the veteran's development of the 
condition, a conclusion that they pointed out was consistent 
with the medical evidence of record.  The examiners 
concluded,

In summary no particular cause for the 
[veteran's] symptoms and the physical 
findings has been found when the patient 
was examined in our department.  This is 
basically in line with other physicians 
whom the patient had consulted and who 
had done diagnostic testing.  There is no 
hint at any hereditary problem.  We 
consider the problem a not clearly 
defined disease, an undiagnosed illness 
or a syndrome of unknown origin.  Given 
the clear temporal relationship 
particularly of the hair loss to the 
veteran's participation in the 
[O]peration [D]esert [S]torm and the lack 
of other medical evidence contrary to our 
opinion we consider it plausible and most 
likely that there is a connection between 
the illness and the patient's mission in 
the Gulf War.  

Finally, in January 2003, the veteran was examined by VA.  
The physician indicated that he had reviewed the claims 
folder and performed a physical examination of the veteran.  
He diagnosed the veteran as having alopecia, and stated that 
precise etiology of the disability was unknown, but that it 
was most likely a polygenic disorder, and that environmental 
factors, such as infections and drugs, might be capable of 
triggering the disease in genetically predisposed 
individuals.  Thereafter, he stated that he was unable to 
comment as to whether the veteran's alopecia was related to 
his Persian Gulf War service, to include his exposure to 
toxins or chemicals in the Gulf War.

B.  Headaches

In his statements and sworn testimony, the veteran has 
repeatedly reported that he has suffered from chronic 
headaches since serving in the Persian Gulf during the 
Persian Gulf War, which he has treated with over-the-counter 
and prescription pain medications.

The medical evidence shows that the veteran, because he had 
served in the Persian Gulf, was evaluated by the Department 
of Defense in February 1998.  The February 1998 Comprehensive 
Clinical Evaluation Program (CCEP) report reflects that the 
examiner diagnosed the veteran as having chronic headaches; 
no etiology for the condition was noted.  Other clinical 
records suggest that the veteran's headaches might be related 
to stress.

In November 2001, the veteran was afforded a formal VA 
examination.  At the outset of the report, the physician 
noted that the veteran reported suffering from headaches 
since 1991 and that he took Aspirin to relieve his headache 
pain.  An electroencephalogram (EEG) revealed some abnormal 
findings, and following his physical evaluation, the examiner 
diagnosed the veteran as having simple migraines.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  In the case of claims based on undiagnosed 
illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike 
those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons 
are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a manifestation 
of chronic fatigue syndrome, service connection may not be 
granted under § 3.317.  However, service connection may still 
be granted under § 3.303(d) if the Sanchez-Benitez rule is 
not violated.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  Moreover, the United States Court of Appeal for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In doing so, where, as here, the 
Board is presented with conflicting medical evidence, it is 
free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In this regard, the Board notes that Federal Circuit 
and Court have both specifically rejected the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Instead, in Guerrieri, the Court offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Id. at 470-
71.

A.  Alopecia universalis

Following a careful review of the record, the Board concludes 
that service connection is warranted for alopecia 
universalis.  In reaching this determination, the Board notes 
that the evidence shows that the veteran served in the 
Persian Gulf War and received inoculations and was exposed to 
environmental toxins while serving there.  Further, despite 
extensive treatment for the condition, no identifiable 
etiology has been identified, and several possible causes 
have been ruled out.  Moreover, in their joint September 2002 
report, Drs. Fleischer, Kohler and Holthoff-Stich concluded 
that given the proximity of the onset of his alopecia 
universalis, his in-service exposure in the Persian Gulf, and 
because they had ruled out any other cause of the condition, 
the disorder was due to an undiagnosed illness.  Indeed, as 
the examiners noted that that conclusion was consistent with 
the other medical evidence of record, including the 
assessment of the examiner who conducted the January 2003 VA 
examination report.  In light of the foregoing, service 
connection for alopecia universalis as due to undiagnosed 
illness is warranted.

B.  Headaches

Following a careful review of the record, and resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection is also warranted for headaches.  In 
reaching this determination, the Board notes that the veteran 
is competent to report suffering from chronic and recurrent 
headaches since serving in the Persian Gulf.  Gutierrez; see 
also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 
38 C.F.R. § 3.159(a)(2) (2004).  Moreover, consistent with 
the veteran's contentions, VA specifically recognizes that a 
sign or symptom that could be a manifestation of undiagnosed 
illness includes headache.  See 38 C.F.R. § 3.317(b).  

In reaching this conclusion the Board recognizes that there 
is no medical evidence of treatment for this condition during 
service, which the veteran acknowledged during the August 
2004 hearing; however, he explained that he was in a 
leadership position in a war zone and that nearby treatment 
was not available.  He also testified that he hoped that the 
condition would resolve.  In its role as fact finder, the 
Board finds the veteran to be a sincere and honest witness, 
and observes that his statements and testimony regarding the 
onset, chronicity and symptomatology of his headaches have 
been consistent since he filed this claim, and are consistent 
with the medical evidence of record.  Thus, although the 
etiology of the veteran's headaches is unclear, given the 
chronicity of the disorder and the veteran's documented 
inoculations and exposure to environmental toxins while 
serving in the Persian Gulf, the Board finds that service 
connection is warranted.


ORDER

Service connection for alopecia universalis is granted.

Service connection for headaches is granted.


REMAND

Also before the Board is the veteran's claim of service 
connection for a back disability, which unlike his alopecia 
universalis and headaches claims, he does not assert as 
secondary to undiagnosed illness.  Instead, the veteran 
points out that the service medical records show that he was 
treated for back problems affecting the upper segments of his 
spine, and although he cannot identify a particular back 
injury, he maintains that the condition is due to the 
physical rigors he endured during service.  In addition, he 
reports having had a continuity of back symptomatology for 
approximately 20 years, i.e., since service.

After a careful review of the claims folder, the Board finds 
that further development is necessary.  In reaching this 
conclusion, the Board is cognizant that in a September 2002 
report a private German physician indicated that he had 
treated the veteran for "chronical back strain problems 
since January 1993," the diagnosis of the veteran's back 
disability is unclear.  As such, the Board finds that, 
pursuant to the VCAA, he must be afforded a VA examination, 
and that in the examination report, the examiner should offer 
an opinion as to the likelihood that any back disability 
found to be present is related to or had its onset during 
service.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating with the claims 
folder any outstanding records, the RO 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of any back 
disability found to be present.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing, including X-ray study, should be 
accomplished.  The examiner should rule 
in or exclude a diagnosis of back 
disability, and if diagnosed, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the condition is either related to 
service or had its onset during his 
period of military service.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


